
	
		II
		112th CONGRESS
		1st Session
		S. 964
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Alexander (for
			 himself, Mr. Graham,
			 Mr. DeMint, Mr.
			 Paul, Mr. Cornyn,
			 Mr. Lugar, Mr.
			 Shelby, Mr. Isakson,
			 Mr. Risch, Mr.
			 Boozman, Mr. Lee,
			 Mr. Kyl, Mr.
			 Vitter, Mr. Cochran,
			 Mr. Coburn, Mr.
			 Grassley, Mrs. Hutchison,
			 Mr. Hoeven, Mr.
			 Johanns, Mr. Johnson of
			 Wisconsin, Mr. McConnell,
			 Mr. Barrasso, Mr. Burr, Mr.
			 Roberts, Mr. Sessions,
			 Mr. Hatch, Mr.
			 Enzi, Mr. Chambliss,
			 Mr. Inhofe, Mr.
			 Heller, Mr. McCain,
			 Mr. Wicker, Mr.
			 Rubio, and Mr. Corker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to clarify the
		  applicability of such Act with respect to States that have right to work laws
		  in effect.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Protection
			 Act.
		2.Application to
			 certain speech, business decisions
			(a)Unfair labor
			 practicesSection 8(a)(3) of the National Labor Relations Act (29
			 U.S.C. 158(a)(3)) is amended by inserting before the semicolon at the end the
			 following: : Provided further, That an employer’s
			 expression of any views, argument, or opinion related to the costs associated
			 with collective bargaining, work stoppages, or strikes, or the dissemination of
			 such views, arguments, or opinions, whether in written, printed, graphic,
			 digital, or visual form, shall not constitute or be evidence of antiunion
			 animus or unlawful motive, if such expression contains no threat of reprisal or
			 force or promise of benefit.
			(b)Prevention of
			 unfair labor practicesSection 10 of the National Labor Relations
			 Act (29 U.S.C. 160) is amended—
				(1)in subsection (a), by inserting after the
			 period at the end the following: “: Provided further, That the
			 Board shall have no power to order any employer to relocate, shut down, or
			 transfer any existing or planned facility or work or employment opportunity, or
			 prevent any employer from making such relocations, transfers, or expansions to
			 new or existing facilities in the future, or prevent any employer from closing
			 a facility, not developing a facility, or eliminating any employment
			 opportunity unless and until the employer has been adjudicated finally to have
			 unlawfully undertaken such actions—
					
						(1)without advance notice to the labor
				organization, if any, representing the bargaining unit of the affected
				employees, of the economic reason(s) for the relocation, shut down, or transfer
				of existing or future work; or
						(2)as a primary and direct response to efforts
				by a labor organization to organize a previously unrepresented
				workplace
						;
				and
				(2)by adding at the
			 end the following:
					
						(n)Nothing in this
				Act shall prevent an employer from choosing where to locate, develop, or expand
				its business or facilities, or require any employer to move, transfer, or
				relocate any facility, production line, or employment opportunity, or require
				that an employer cease or refrain from doing so, or prevent any employer from
				closing a facility or eliminating any employment opportunity unless the
				employer has been adjudicated finally to have unlawfully undertaken such
				actions—
							(1)without advance
				notice to the labor organization, if any, representing the bargaining unit of
				the affected employees, of the economic reason(s) for the relocation, shut
				down, or transfer of existing or future work; or
							(2)as a primary and
				direct response to efforts by a labor organization to organize a previously
				unrepresented
				workplace.
							.
				
